Berry, Judge,
dissenting:
I respectfully dissent from the majority opinion in this case solely on the ground that I do not believe, under the facts as to where and in the manner the crime was committed, the trial court abused his discretion in refusing to grant bail.
The entire matter is governed by the following provision of Code, 62-lC-l(a), as amended: “ * * * A person arrested for an offense punishable by death or life imprisonment may, in the discretion of the court that will have jurisdiction to try the offense, be admitted to bail.” The offense was an offense that may be punishable by life imprisonment and the court exercised his discretion, as provided for in the statute, by denying bail. The trial court, at the hearing, denied bail because of actions of the accused at the time and place of the alleged crime, which, in my opinion, was good and sufficient to clearly indicate that the trial court’s discretion had not been abused.
Whether or not I would have granted or refused bail in the case at bar had I been the trial court judge, is immaterial. The only question for this Court to answer is *193whether the trial court abused his discretion and I am of the opinion the record clearly indicates that he did not. See Judicial Discretion of the Trial Court Viewed from Above, 22 Syracuse Law Review 635.
It is true, as stated in the majority opinion, that bond cannot be denied because of a rule or practice with regard to such matter that has been followed in the past, but I do not think that was done in the instant case.
For the reasons stated herein, I would have affirmed the action of the trial court and refused to grant the writ for the release of the accused on bail.
I am authorized to say that Judge Calhoun joins in this dissent.